Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Qing Ye on 5/27/2022. 

The application has been amended as follows: 
---Claim 5. (Currently amended) A method for uptake and transport of neonicotinoid insecticides by a plant, comprising:
administering to the plant an amount of a plasma membrane intrinsic aquaporin having an amino acid sequence 100% identical to SEQ ID No. 2; and 
measuring a concentration of neonicotinoid insecticides in root and above ground portion of the plant, 
wherein the plant has an increasedconcentration of the neonicotinoid insecticides as compared to that of a control plant that does not comprise the administrated plasma membrane intrinsic aquaporin.---  

---Claim 8. (Currently amended) A method for promoting uptake and transport of neonicotinoid insecticides in a plant, comprising: 
introducing a binary overexpression vector containing a nucleotide sequence 100% identical to SEQ ID No. 1 into the plant for expression; and
measuring a concentration of neonicotinoid insecticides in root and above ground portion of the plant, 
wherein the plant has an increasedconcentration of the neonicotinoid insecticides as compared to that of a control plant that does not comprise the binary overexpression vector.---

In summary, claims 5 and 8 are amended. 
Claims 5-11 are allowed. 
Claims 1-4 had been canceled by applicant. 

Reasons for allowance: 
The amendments of claims on 5/25/2022 by applicant overcame all the previous rejections by the examiner.  Further amendments by examiner to put the application for allowance are authorized by applicants' representative during the telephone interview.  
Prior art does not teach or suggest that SEQ ID NOs: 1-2, or plasma membrane intrinsic aquaporin, have function of transporting neonicotinoid insecticides. 
In addition, applicant demonstrated the claimed function and results (specification, figure 6). 
Note: Co-pending application 17/426942, is filed by the same applicant, Jiangsu Academy of Agricultural Sciences. The claims 5-10 of the co-pending application (7/29/2021) appear to be the same as instant claims 5-10. However, by examiner’s alignment, SEQ ID NOs: 1-2 of the co-pending application are not identical to instant SEQ ID NOS: 1-2, and do not share significant sequence identity. No Double Patenting rejection has been made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/Wayne Zhong/
Examiner, Art Unit 1662

/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663